683 N.W.2d 147 (2004)
ALIBRI
v.
DETROIT WAYNE COUNTY STADIUM AUTHORITY.
No. 123091.
Supreme Court of Michigan.
July 20, 2004.
SC: 123091. COA: 228921.
On order of the Court, leave to appeal having been granted, 469 Mich. 951, ___ N.W.2d ___ (2003), and the briefs and oral arguments of the parties having been considered by the Court, we REVERSED the judgment of the Court of Appeals, and REINSTATE the Wayne Circuit Court's July 11, 2000, order granting partial summary disposition for plaintiff and dismissing the remaining claims, though on a somewhat different basis.
The defendant represented that all of the west side properties, including plaintiff's, were needed by the stadium project for parking. It was later determined that this was not correct. While there is no indication that the defendant knew of the inaccuracy of its representation, this justifies rescission on the ground of innocent misrepresentation. See generally United States Fidelity & Guaranty Co. v. Black, 412 Mich. 99, 113-121, 313 N.W.2d 77 (1981).